Case 2:12-cv-00601-ROS Document 3876 Filed 03/22/21 Page 1of1

Lo

“FLED ‘LODGED |
RECEIVED COPY

(0 \Ae ERUIMAY | Ss een
cert Cirquies Walts MAR22 2021

a

o LE
LES CLEAK US DISTRICT COUR

DISTRICT OF ARIZONA

/ (20—-¢ LOS. Wo DEPUTY
\2\ By 1K ps me ee ——

 

 

 

 

 

 

 

hye rae _ STRRES _ DASWAL A Conte

 

 

\/ Lew WAY Wer gor Gy (UL -— OY PAY Qos
Wo Qos Cor WAP

 

2» PNYe CV AAA w

wk

 

 

=

Ne \Raw Ba Catavarks q\c LomwA | a Cspot
Cok \WWore \ag dacker.

C28 RIA ROW™ WerAnrcee ee W2W HS

We We Sutin Ne S¥lci ties
QO V0 Se |

 

x op e® EW

 

ix ‘1 LA

THIS DOCUMENT IS NOT IN PROPER FORM ACCORDING ys wt W/

TO FEDERAL ANT/GR LOCAL RULBS AND PRACTICES

AND IS SUBJECT TO REJECTION BY THE COURT. Ys ko WW adm

 

fe hes
REFERENCE CVA. “I
(Rule Mumiber/Section)

 
